Title: To James Madison from Thomas Jefferson, 11 October 1805
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Washington Oct. 11. 05
          
          The only questions which press on the Executive for decision are Whether we shall enter into a provisional alliance with England to come into force only in the event that during the present war we become engaged in war with France? leaving the declaration of the casus federis ultimately to us. Whether we shall send away Yrujo, Casacalvo, Morales? Whether we shall instruct Bowdoin not to go to Madrid till further orders? but we are all of opinion that the first of these questions is too important & too difficult to be decided but on the fullest consideration in which your aid & counsel should be waited for. I sincerely regret the cause of your absence from this place and hope it will soon be removed; but it is one of those contingencies from the effects of which even the march of public affairs cannot be exempt. Perhaps it would not be amiss to instruct Bowdoin to await at London further orders; because if we conclude afterwards that he should proceed, this may follow the other instruction without delay.
          I am glad we did not intermeddle with Armstrong’s decision against the Insurance companies. I am told these companies have a great mixture of English subscribers. If so, the question becomes affected by the partnership. What is become of our hermitage? As you are in the neighborhood of Butler I presume the claim upon us could be easily settled & apportioned. Present my respects to mrs. Madison & my prayers for her speedy & perfect reestablishment, and accept your self affectionate salutations
          
            Th: Jefferson
          
        